                 IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                       Plaintiff,

                  v.

 ALLYSIA SANH THAMPITHAK,                 Case No. 3:20-cr-00091-SLG-DMS-1

                       Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A plea agreement was filed in this case at Docket 20. Pursuant to Rule 11

of the Federal Rules of Criminal Procedure, the matter was referred to the

Honorable Magistrate Judge Deborah M. Smith by the District Court, with the

written and oral consents of Defendant, counsel for Defendant, and counsel for the

United States. A proposed change of plea hearing was held before the magistrate

judge at which Ms. Thampithak entered a guilty plea to Count 1 of the Felony

Information, which is a violation of 26 U.S.C. § 7206(2), Aiding or Advising False

Income Tax Returns.

      Judge Smith issued a Final Report and Recommendation at Docket 25, in

which she recommended that the District Court accept Defendant’s plea of guilty

to Count 1 of the Indictment.        No objections to the Final Report and

Recommendation have been filed.




     Case 3:20-cr-00091-SLG-DMS Document 26 Filed 10/29/20 Page 1 of 2
      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 1 of the Felony Information – 26 U.S.C. § 7206(2), Aiding or Advising

False Income Tax Returns, and Defendant is adjudged GUILTY of Count 1. The

Final Pretrial Conference scheduled for November 19, 2020 and the Trial by Jury

scheduled for November 30, 2020 are each VACATED.

      DATED this 29th day of October, 2020 at Anchorage, Alaska.

                                             /s/ Sharon L. Gleason
                                             UNITED STATES DISTRICT JUDGE




Case No. 3:20-cr-00091-SLG-DMS, USA v. Thampithak
Order re Final Report and Recommendation
Page 2 of 2
     Case 3:20-cr-00091-SLG-DMS Document 26 Filed 10/29/20 Page 2 of 2
